

113 HR 3201 IH: Augusta Canal National Heritage Area Reauthorization Act of 2013
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3201IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Barrow of Georgia introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Coal Heritage Area Act of 1996 to reauthorize the Augusta Canal National Heritage Area.1.Short titleThis Act may be cited as the Augusta Canal National Heritage Area Reauthorization Act of 2013.2.Reauthorization of Augusta Canal National Heritage AreaSection 310 of the National Coal Heritage Area Act of 1996 (16 U.S.C. 461 note; Division II of Public Law 104–333) is amended by striking September 30, 2013 and inserting September 30, 2023.